Case 1:18-cV-121OO-ADB Document 1 Filed 10/05/18 Page 1 of 24

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

ANITA S. LIMA and SUSAN WRUBLEWSKI,
individually and on behalf of others similarly situated,

Plaintiffs,
v. Civil Action No.

POST CONSUMER BRANDS, LLC.,

Defendant,

~JVVV\.JVV\_¢VVV

 

CLASS ACTION COMPL_AINT AND JURY DEMAND

Plaintiffs Anita S. Lima and Susan Wrublewski (collectively, “Plaintiffs”) bring suit on

behalf of themselves and all persons similarly situated who purchased one or more varieties of a

breakfast cereal known as “Honey Bunches of Oats,” a consumer product manufactured and

marketed by Defendant. By making false, deceptive, and misleading representations, and by

omitting material information, Defendant’s branding and packaging of these cereals convey that

honey is the primary sweetener, or at the very least is a significant sweetener. In truth, however,

the cereals are sweetened primarily with sugar, corn syrup, and other processed substances, and

contain only miniscule amounts of honey. Plaintiffs and all members were harmed by paying more

to purchase the cereals than they would have been willing to pay had their honey content not been
misrepresented by Defendant.

PARTIES
l. Plaintiff Anita S. Lima is an individual who resides in Medford, Middlesex County,

Massachusetts.

Case 1:18-cV-121OO-ADB Document 1 Filed 10/05/18 Page 2 of 24

Plaintiff Susan Wrublewski is an individual who resides in Framingham, Middlesex
County, Massachusetts.
Defendant Post Consumer Brands, LLC is a Delaware limited liability company with a
principal place of business at 20802 Kensington Boulevard, Lakeville, Minnesota 55044-
8052.

JURISDICTION AND VENUE
The Court has jurisdiction over this action pursuant to 28 U.S.C. §l332(d)(2)(A), the
Class Action Fairness Act (“CAFA”), as the matter in controversy exceeds the sum of
$5,000,000 (flve million dollars) exclusive of interest and costs, and at least one member
of the putative class is a citizen of a state different from Defendant. None of the
exceptions of 28 U.S.C. §l332(d) are applicable
Venue is proper in the District of Massachusetts pursuant to 28 U.S.C. §l39l(b)(2) as a
substantial part of the conduct complained of occurred in this district.

STATEMENT OF FACTS

A. He negative health effects of consuming excessive amounts of sgggr are well-

6.

established.

In 2014, the National Institutes of Health cautioned: “experts agree that Americans eat
and drink way too much sugar, and it’s contributing to the obesity epidemic. Much of
the sugar we eat isn’t found naturally in food but is added during processing or
preparation.” https://newsinhealth.nih.gov/20l4/10/sweet-stuff. The NIH noted
further: “[s]everal studies have found a direct link between excess sugar consumption
and obesity and cardiovascular problems worldwide.” Id.

There has long been a consensus among doctors and nutritionists that “[e]ating too much

sugar contributes to numerous health problems, including weight gain, Type 2 diabetes,

Case 1:18-cV-121OO-ADB Document 1 Filed 10/05/18 Page 3 of 24

dental caries, metabolic syndrome and heart disease, and even indirectly to cancer
because of certain cancers’ relationship to obesity.”
http://www.chicagotribune.com/lifestyles/health/ct-sugar-addictive-ZO1 71 21 8-
story.html

In addition, “there is emerging research that suggests high-sugar diets may increase the
risk of developing [dementia].” http://theconversation.com/yes-too-much-sugar-is-

bad-for-our-health-heres-what-the-science-says-92030.

B. As part of a societal trend toward consuming healthier foods and natural foods,

avoidance of added sugar has been and remains a significant consumer preference,
with consumers strongly favoring honev as a sugar substitute.

9.

10.

ll.

At least in part due to growing consumer awareness of health problems caused by
excessive sugar consumption, in recent years consumers have shown a distinct preference
for products with little or no added sugar as well as for “natural” products.

In August, 2016, an article in “Prepared Foods” magazine noted that “[o]ngoing concerns
about obesity and sugar intake have driven interest in reduced sugar and diet drinks in
recent years.” https://wWw.prepa.redfoods.com/articles/ l 18643-trends-in-sugar-
rcduction-and-natural-sweeteners.

As another observer of the food industry explained in May, 2017: “[h]ealth concerns and
better educated consumers are propelling the demand for sugar reduction across food and
beverage categories . . Sugar reduction will be one of the top marketing claims
prominently featured on products in the coming year. ”

https://Www.foodinsiderjournal.com/formulation-solutions/less-more-sugar-reduction-

less-sodium-low-fodmaps-food-beverage

12.

13.

l4.

15.

16.

17.

Case 1:18-cV-12100-ADB Document 1 Filed 10/05/18 Page 4 of 24

Similarly, an article in the February 28, 2018, edition of “Food Business News” reported
that “[s]peakers addressing consumer trends at the lntemational Sweetener Colloquium
in Orlando on February 13 said sugar avoidance was a macro trend ‘that is here to stay
and will only increase. ,. . “

The same article noted that “l.R.I. [lnformation Resources, Inc.] surveys show that 58%
of consumers across generations are avoiding sugar. . . [and ot] those avoiding sugar,
85% are doing so for health reasons and 58% for weight concerns.”

The same article reported that surveys showed that “[c]onsumers rated honey at 73%
‘better for you than sugar.”

And, in 2018, “Prepared Foods” magazine noted survey findings that: (i) “93% of
consumers consider honey to be a natural sweetener;” (ii) “58% of consumers with one
or more children look for honey on the product label;” (iii) “60% of consumers between
the ages of 18 and 34 look for honey on the product label; and (iv) about half of
consumers would pay at least 5% more for food bars, ready-to-drink tea, and yogurt
primarily sweetened with honey.” https://Www.preparedfoods.com/articles/l18643-
trends-in-sugar-reduction-and-natural-sweeteners

Referring to food products perceived as healthier, the Huffington Post reported that
“[a]ccording to a 2015 Nielsen survey of 30,000 people, 90% of shoppers are willing to
pay more for the added quality and benefits.” https://www.huffingtonpost.corn/brian-
kennell/healthy-food-trends-drive_b_8222388.html.

Honey is a naturally occurring substance and, unlike sugar, has small amounts of
nutrients such as vitamins, minerals, enzymes, and antioxidants. In addition, honey has

a lower glycemic index than sugar, meaning that it causes slower fluctuations in blood

Case 1:18-cV-12100-ADB Document 1 Filed 10/05/18 Page 5 of 24

glucose levels (often referred to as “blood sugar”) and therefore in insulin levels as well.
Rapid spikes of blood glucose levels lead to quick spurts of energy followed by sharp
declines in energy characterized by tiredness, headaches, and difficulties in concentrating
(“low blood sugar”).

18. Although sugar contains slightly fewer calories than honey by weight, honey is much
sweeter than sugar and therefore less is needed to achieve the same level of Sweetness.

19. Based on the common marketplace perception that honey is healthier and more natural
than sugar, consumers place a greater value on products that are sweetened With honey
instead of sugar and are willing to pay a higher price for such products.

C. Defendant’s false, deceptive and misleading branding and packaging of
“Honey Bunches of Oats” cereals.

20. One of Defendant’s major line of breakfast products is “Honey Bunches of Oats” cereals
(sometirnes referred to herein as “the Products”). In 2017, “Honey Bunches of Oats” was
the third largest selling pre-made breakfast cereal in the United States.

21. According to Defendant’s website, the currently-manufactured “Honey Bunches of Oats”
cereals are:

“Honey Bunches of Oats with Crispy Almonds”

“Honey Bunches of Oats with Banana Bunches and Almonds”
“Honey Bunches of Oats, Crispy Honey Roasted”

“Honey Bunches of Oats with real Strawberries”

“Honey Bunches of Oats, Pecan and Maple Brown Sugar”
“Honey Bunches of Oats, Chocolate”

“Honey Bunches of Oats with Cinnamon Bunches”

“Honey Bunches of Oats with Apples & Cinnamon Bunches”
“Honey Bunches of Oats with Vanilla Bunches”

“Honey Bunches of Oats, Whole Grain Honey Crunch”

Case 1:18-cV-12100-ADB Document 1 Filed 10/05/18 Page 6 of 24

“Honey Bunches of Oats, Whole Grain Alrnond Crunch”

22. Sweeteners contained in “Honey Bunches of Oats” cereals are:

(a) Sugar (often referred to as “white” or “regular” sugar), which is made from juice
extracted from sugar beet and sugar cane plants that goes through multiple Stages of
processing and reiinement; `

(b) Brown sugar, which is a combination of white sugar and molasses;

(c) Corn syrup, which is a processed sugar product derived from corn starch;

(d) Malted barley syrup, which is a processed sugar product produced by cooking
sprouted barley malt;

(e) Molasses, which in its most common form is the thick, brown syrup that results from
processing sugar cane or sugar beets into sugar,

(i) Honey, which is made by bees from the nectar of flowering plants

23. “Honey Bunches of Oats” cereals are sold to the public in rectangular boxes containing 13
ounces or more of cereal and individual serving “to go” cups containing 2.25 ounces of
cereal.

24. The front of each “Honey Bunches of Oats” product is identical:

(a) The package is dominated by a large yellow-orange circle simulating the sun with rays
radiating outward.

(b) Emblazoned around the circumference of the circle are the words “HONEY BUNCHES
OF OATS,” in the center of which is a large, wooden honey dipper covered with and
dripping honey.

(c) Toward the bottom of the cereal boxes and cups is the outline of a bee trailing a broken

line indicating flight.

Case 1:18-cV-12100-ADB Document 1 Filed 10/05/18 Page 7 of 24

25. An example of the front of an “Honey Bunches of Oats cereal box is shown here:

 

 

Case 1:18-cV-12100-ADB Document 1 Filed 10/05/18 Page 8 of 24

26. An example of the front of a “Honey Bunches of Oats” “to go” cup is shown here:

' znrrwr
- ?.25_01(¢45,

 

 

Case 1:18-cV-12100-ADB Document 1 Filed 10/05/18 Page 9 of 24

28. Thus, the branding and packaging of the Products convey the clear message that honey is
the primary sweetener or - at a minimum - that honey is a significant sweetener.
Unfortunately for consumers, this is untrue as honey is not the primary or even a significant
sweetener. Rather, the Products are sweetened primarily _ indeed, almost exclusively -
with added sugars such as regular sugar, brown sugar, corn syrups and malted corn and
barley syrups.

29. A product branded “Honey Bunches of Oats” that pictorially conveys cereal being covered
with honey and a bee in flight hardly means to a reasonable consumer that the product is
mostly sweetened With sugar and other processed substances or, moreover, that it contains
only a miniscule amount of` honey. However, that is the reality. The deception is
compounded by the fact that there is no prominent language or other indication on the
packaging that sugar and other processed substances are the primary sweeteners or, indeed,
that they are present at all.l

30. The FDA recognizes that product names such as the one at issue here are misleading
when they suggest some, but not all, of` the key ingredients:

The labeling of a food which contains two or more ingredients may
be misleading by reason (among other reasons) of the designation of
such food in such labeling by a name which includes or suggests the
name of one or more but not all such ingredients, even though the

names of all such ingredients are stated elsewhere in the labeling.

See 21 C.F.R. § 101.18(b).

 

l On the back of “Honey Bunches of Oats” cereal boxes, there is a paragraph with the heading “Tried and
Tasty,” under which is subsumed the phrase “a touch of honey.” The heading “Tried and Tasty” hardly
notifies the reasonable consumer that information about ingredients may follow. Regardless, however, this
single obscure phrase in no way ameliorates the falsity and deceptiveness of the Products’ overall branding
and packaging

Case 1:18-cV-12100-ADB Document 1 Filed 10/05/18 Page 10 of 24

31 . The FDA has also promulgated a regulation requiring that a food product’s name disclose
the amount of honey under the circumstances present here:
The common or usual name of a food shall include the percentage(s) of any
characterizing ingredient(s) or component(s) when the proportion of such
ingredient(s) or component(s) in the food has a material bearing on price or
consumer acceptance or when the labeling or the appearance of the food may
otherwise create an erroneous impression that such ingredient(s) or component(s)
is present in an amount greater than is actually the caSe.
See 21 C.F.R. §102.5(b),
32. Defendant’s branding and packaging are designed to - and do - deceive, mislead, and
defraud consumers
33. Defendant’s false, deceptive, and misleading branding and packaging enabled Defendant

to sell more “Honey Bunches of Oats” cereal than it would have in the absence of this

misconduct, resulting in additional profits at the expense of consumers.
D. Facts pertaining to Anita S. Lima

34. Commencing in or about 2015 and continuing through in or about 2017, plaintiff Anita
S. Lima made regular purchases of “to go” cups of “Honey Bunches of Oats with
Almonds,” Which she ate for breakfast several times per week.

35. Plaintiff purchased and consumed Defendant’s cereal because, based on Defendant’s
branding and packaging, she believed that the cereal was primarily if not exclusively
sweetened with honey, a substance which Plaintiff believed was healthier than sugar.

36. During the time when she was purchasing and consuming “Honey Bunches of Oats with
Almonds,” Plaintiff did not take steps to verify whether honey was, in fact, the primary
sweetener or a significant sweetener of the product. A reasonable consumer such as
Plaintiff would not have considered it necessary to verify the clear message conveyed by

Defendant’s branding and packaging of the product.

10

37.

Case 1:18-cV-12100-ADB Document 1 Filed 10/05/18 Page 11 of 24

Plaintiff was economically harmed by Defendant’s false, deceptive, and misleading
branding and packaging conveying the message that its cereal was primarily or
substantially sweetened with honey. The value of the cereal that Plaintiff actually
purchased and consumed was materially less than its value as misrepresented by

Defendant.

E. gets pertaining to Susan Wrgblewski

38.

39.

40.

In or about June, 2017, plaintiff Susan Wrublewski saw an advertisement for “Honey
Bunches of Oats” cereal which led her to believe that it was healthy cereal because, in
part, it was sweetened with honey. She purchased a box of “Honey Bunches with Oats
with Almonds” and enjoyed it, hence started purchasing and consuming it regularly for
breakfast.
Plaintiff was economically harmed by Defendant’s false, deceptive, and misleading
branding and packaging representing that the Products were primarily or Substantially
sweetened with honey. The value of the cereal that Plaintiff actually purchased and
consumed was materially less than its value as misrepresented by Defendant.
CLA_SS ACTION ALLEGATIONS

Plaintiffs bring this case as a class action pursuant to Federal Rule of Civil Procedure
23(a) and (b)(3) on behalf of themselves and a proposed class (the “Nationwide Class”)
defined as follows:

The Nationwide Class. All persons who, on or after October 6,

2012, purchased the Products for personal, family, or household

purposes in the United States.

Plaintiffs ask the Court to adjudicate all remedies through the
Nationwide Class.

ll

Case 1:18-cV-12100-ADB Document 1 Filed 10/05/18 Page 12 of 24

4l. Additionally, Plaintiffs bring this case as a class action pursuant to Rule 23(a) and (b)(2)
on behalf of themselves and a proposed class (the “Injunctive Relief Class”) defined as
follows:

The Injunctive Relief Class. All persons who, on or after October
6, 2012, purchased the Products for personal, family or household
purposes in the United States.

Plaintiffs ask the Court to adjudicate only liability, declaratory
relief, and injunctive relief through the Injunctive Relief Class. The
Injunctive Relief Class does not seek any form of monetary relief.

42. Additionally, Plaintiffs bring this case as a class action pursuant to Rule 23(a) and (b)(3) on behalf

of themselves and a proposed class (the “UDAP Multistate Class”) defined as follows:

The Multistate UDAP Class. All persons who, within the relevant
limitations periods, purchased the Products for personal, family, or
household purposes in Alaska, Arizona, Arkansas, Califomia,
Colorado, Connecticut, Delaware, the District of Columbia,
Florida, Hawaii, Idaho, Iowa, Kansas, Maine, Massachusetts,
Minnesota, Missouri, Nebraska, New Hampshire, New Jersey,
New York, North Carolina, Ohio, Oklahoma, Oregon,
Pennsylvania, Texas, Utah, Vermont, Virginia, Washington, West
Virginia, and Wyoming.

Plaintiffs ask the Court to adjudicate all remedies through the Multistate
UDAP Class.

43. Additionally, Plaintiffs bring this case as a class action pursuant to Rule 23(a)
and (b)(3) on behalf of themselves and a proposed subclass (the “Multistate
Warranty Class”) defined as follows:

The Multistate Warranty Class. All persons who, Within the relevant
limitations periods, purchased the products for personal, family, or
household purposes in Alaska, Arizona, Califomia, Colorado,
Connecticut, Delaware, the District of Columbia, Florida, Georgia,
Hawaii, Illinois, lndiana, Kansas, Louisiana, Massachusetts, Michigan,
Minnesota., Missouri, Nevada, New Hampshire, New Jersey, New
Mexico, New York, North Carolina, North Dakota, Ohio, Oklahoma,
Pennsylvania, South Carolina, Utah, Vennont, Virginia, Washington,
West Virginia, Wisconsin, and Wyoming.

12

44.

45.

46.

Case 1:18-cV-12100-ADB Document 1 Filed 10/05/18 Page 13 of 24

Plaintiffs ask the Court to adjudicate all remedies through the Warranty Multistate Class.

There are likely millions of` class members in each class. Each class is sufficiently nLunerous
such that joinder is impracticable

There are issues of law and fact common to each class, which common issues predominate over
any issues peculiar to individual class members The principal common issues are: whether
the Products were sold to the public with the branding and packaging as alleged; whether
Defendant’s branding and packaging omitted material information concerning the
prevalence of added sugars; whether Defendant’s branding and packaging conveyed to
the reasonable consumer that honey was the primary sweetener or a significant sweetener
in the Products; whether Defendant’s branding and packaging were formulated and
carried out with the intent that others rely on same in connection with the sale of the
Products; whether Defendant violated the Minnesota Consumer Fraud Act as alleged;
whether Defendant’s branding and packaging created an express warranty under
Minnesota law, whether the Products as branded, packaged, and sold failed to conform
to Defendant’s express warranty; whether Defendant was unjustly enriched by its
unlawful conduct as alleged; whether class members are entitled to damages and, if so,
the proper measure of damages; and whether class members are entitled to injunctive
relief and, if so, the proper nature and scope of such relief.

Plaintiffs’ claims are typical of the claims of class members Plaintiffs and all class members
purchased cereals that, for all intents and pmposes, were identically branded and packaged to
mislead, deceive, and defraud consumers. All claims are based on the same legal theories,

and all arise from the same course of conduct.

13

47.

48.

49.

50.

51

Case 1:18-cV-12100-ADB Document 1 Filed 10/05/18 Page 14 of 24

Plaintiffs will fairly and adequately protect the interests of all class members Plaintiffs are
committed to a vigorous and successful prosecution of this action, are familiar with the legal and
factual issues involved, and have retained counsel experienced in the litigation of consumer rights
cases, including false advertising class actions Neither Plaintiffs nor counsel have any interest
or conflict that might cause them to not vigorously pursue this action.
A class action is superior to other available methods for the fair and efficient adjudication of
this controversy, since: (a) the economic harm suffered by any individual class member
is likely not substantial, and therefore, the expense and burden of individual litigation
would be economically unfeasible; and (b) the prosecution of separate lawsuits by
individual class members would entail the risk of inconsistent and conflicting
adjudications that could establish conflicting standards of conduct for Defendant; and (c)
there will be no unusual or extraordinary management difficulties in administering this
case as a class action.
Defendant has acted on grounds generally applicable to the class with respect to the
matters alleged herein, thereby making the relief sought appropriate with respect to the
class as a whole.
COUNT I
VIOLATIONS OF THE MINNESOTA CONSUMER FRAUD ACT
(on behalf of Plaintiffs and the Nationwide Class)

The allegations of all preceding paragraphs are incorporated herein as if fully set forth.

. Defendant’s decisions regarding the branding, packaging, and distribution of the Products

are made at, implemented from, and/or ratified at Defendant’s corporate headquarters,

located in Lakeville, Minnesota.

14

Case 1:18-cV-12100-ADB Document 1 Filed 10/05/18 Page 15 of 24

52. Each box and cup of “Honey Bunches of Oats” cereals sets forth the address of
Defendant’s corporate headquarters in Lakeville, Minnesota
53. Defendant’s website instructs that consumers should direct questions and other
communications to Defendant at its corporate headquarters in Lakeville, Minnesota.
54. The Products are “merchandise” within the meaning of the Minnesota Consumer Fraud
Act, Minn. Stat. §325F.68, Subd. 2.
55. Defendant is a “person” within the meaning of the Minnesota Consumer Fraud Act,
Minn. Stat. §325F.68, Subd. 3.
56. Defendant’s false, deceptive, and misleading branding and packaging of the Products as
alleged herein violates section 325F.69, Subd. 1 of the Act, that provides:
Fraud, misrepresentation, deceptive practices. The act, use, or em-
ployment of any person of any fraud, false pretense, false promise, mis-
representation, misleading statement or deceptive practice, With the intent
that others rely thereon in connection with the sale of any merchandise,
whether or not any person has in fact been misled, deceived, or damaged
thereby, is enjoinable as provided in section 325F.70.
57. Defendant’s branding and packaging of the Products was formulated and carried out with
the intent that others rely thereon in purchasing the cereals.
58. Consumers injured by a violation of the Minnesota Consumer Fraud Act are entitled to
sue for damages and other relief pursuant to Minn. Stat. §8.3 1, Subd.3a, that provides:
Private remedies. In addition to the remedies otherwise provided by law,
any person injured by a violation of any of the laws referred to in subdivision
1 may bring a civil action and recover damages, together with costs and
disbursements, including costs of investigation and reasonable attomey’s
fees, and received other equitable relief as determined by the court.
59. Plaintiffs and class members were injured by Defendant’s violations of the Act because

they paid more to purchase the Products than they would have been Willing to pay had

the Products not been branded and packaged as alleged herein.

15

Case 1:18-cV-12100-ADB Document 1 Filed 10/05/18 Page 16 of 24

60. Class members will continue to Suffer economic harm due to Defendant’s unlawful
conduct unless this Court issues appropriate injunctive relief
WHEREFORE, Plaintiffs pray that this Honorable Court enter judgment:
(a) Awarding them and class members monetary damages;
(b) Awarding interest on all damages awarded;
(c) Permanently enjoining Defendant from continuing to engage in the unlawful business
practices complained of;
(d) Awarding costs and reasonable attomey’s fees;
(e) Awarding such further relief as shall be just and proper.
COUNT II
BREACH OF EXPRESS WARRANTY
(on behalf of Plaintiffs and the Nationwide Class)
61. The allegations of all preceding paragraphs are incorporated herein as if fully set forth.
62. Plaintiffs and class members are “buyers” within the meaning of Minn. Stat. §336.2-
103(1)(a).
63. Defendant is a “seller” within the meaning of Minn. Stat. §336.2-103(1)(d).
64. The Products are “goods” within the meaning of Minn. Stat. §336.2-105(1).
65. Minn. Stat. §336.2-3 13 states in pertinent part as follows:

(l) Express warranties by the seller are created as follows:

(b) Any description of the goods which is made part of the basis of the bargain
creates an express warranty that the goods shall conform to the description.

66. Through its branding and packaging, Defendant described the Products as being
sweetened primarily or significantly with honey, and this description was part of the basis
of the bargain between Defendant and each purchaser. Accordingly, Defendant’s
description of the Products created an express warranty that they were primarily or, at a

minimum, significantly sweetened with honey.

16

Case 1:18-cV-12100-ADB Document 1 Filed 10/05/18 Page 17 of 24

67. The Products do not conform to the express warranty created by Defendant’s description
of the Products

68. Plaintiffs and class members were injured by Defendant’s breach of its express warranty
because they paid more to purchase the Products than they would have been willing to

pay had the Products conformed to the Warranty.

WHEREFORE, Plaintiffs pray that this Honorable Court enter judgment

(a) Awarding them and class members monetary damages;
(b) Awarding interest on all damages awarded;

(c) Awarding costs and reasonable attomey’s fees;

(d) Awarding such further relief as shall be just and proper.

COUNT III
UNJ`UST ENRICHMENT
(on behalf of Plaintiffs and the Nationwide Class)
69. The allegations of all preceding paragraphs are incorporated herein as if fully set forth,
70. Plaintiff and class members were harmed, and Defendant was enriched, due to
Defendant’s unlawful conduct as described herein. By branding and packaging “Honey
Bunches of Oats” cereals to convey the false, deceptive, and misleading message that
they are sweetened primarily or significantly with honey, Plaintiff and class members
paid more to purchase the Products than they would have but for Defendant’s
misconduct.
71. Defendant is liable to Plaintiff and class members for monies that it Wrongfully and
unjustly obtained from them in the form of premium prices paid for the Products.
WHEREFORE, Plaintiffs pray that this Honorable Court enter judgment

(a) Awarding them and class members monetary damages;
(b) Awarding interest on all damages awarded;

17

Case 1:18-cV-12100-ADB Document 1 Filed 10/05/18 Page 18 of 24

(c) Awarding costs and reasonable attomey’s fees;
(d) Awarding such further relief as shall bejust and proper.

COUNT IV
VIOLATIONS OF STATE CONSUMER PROTECTION STATUTES

(on behalf of Plaintiffs and the Multistate UDAP Class)

72. Plaintiffs repeat and reallege each and every allegation contained in all the foregoing
paragraphs as if fully set forth herein.

73. Defendant’s misrepresentations and omissions in the branding and packaging of the
Products were unfair and/or deceptive, thus violating the following consumer protection
statutes which alternatively provide a basis for redress to Plaintiffs:

a. Alaska: Defendant’s practices were and are in violation of Alaska’s Unfair
Trade Practices and Consumer Protection Act, Alaska Stat. § 45.50.471, et
seq.

b. Arizona: Defendant’s practices were and are in violation of Arizona’s
Consumer Fraud Act, Ariz. Rev. Stat. Ann. §§ 44-1521, et seq.

c. Arkansas: Defendant’s practices were and are in violation of Arkansas
Code Ann. § 4-88-101, et seq.

d. California: Defendant’s practices were and are in violation of California
Consumer Legal Remedies Act, Civil Code § 1750, et seq. (with respect to
injunctive relief only), Califomia’s Unfair Competition Law, California
Business and Professions Code § 17200, et seq., and Califomia’s False

Advertising Law, California Business and Professions Code § 17500, et seq.

18

Case 1:18-cV-12100-ADB Document 1 Filed 10/05/18 Page 19 of 24

e. Colorado: Defendant’s practices were and are in violation of Colorado’s
Consumer Protection Act, Colo. Rev. Stat. §§ 61-1-101, et seq.

f. Connecticut: Defendant’s practices were and are in violation of
Connecticut’s Gen. Stat. § 42-110a, et seq.

g. Delaware: Defendant’s practices were and are in violation of Delaware’s
Consumer Fraud Act, Del. Code Ann. tit. 6, § 2511, et seq. and the
Deceptive Trade Practices Act, Del. Code Ann. tit. 6, § 2531, et seq.

h. District of Columbia: Defendant’s practices were and are in violation of
the District of Columbia’s Consumer Protection Act, D.C. Code § 28-3901,
et seq.

i. Florida: Defendant’s practices were and are in violation of the Florida
Deceptive and Unfair Trade Practices Act, Fla. Stat. Ann. § 501.201, et seq.

j. Hawaii: Defendant’s practices were and are in violation of the Hawaii’s
Uniform Deceptive Trade Practices Act, Haw. Rev. Stat. § 481A-1, et seq.
and Haw. Rev. Stat. § 480-2,

k. Idaho: Defendant’s practices were and are in violation of Idaho’s
Consumer Protection Act, Idaho Code Ann. § 48-601, et seq.

l. Illinois: Defendant’s acts and practices were and are in violation of Illinois’
Consumer Fraud and Deceptive Business Practices Act, 815 Ill. Comp. Stat.
505/2; and Uniform Deceptive Trade Practices Act, 815 Ill. Comp. Stat.
510/2.

m. Indiana: Defendant’s practices were and are in violation of Indiana’s

Deceptive Consumer Sales Act, Ind. Code Ann. § 24-5-0.5-1, et seq.

19

Case 1:18-cV-12100-ADB Document 1 Filed 10/05/18 Page 20 of 24

n. Kansas: Defendant’s practices were and are in violation of Kansas’s
Consumer Protection Act, Kat. Stat. Ann. § 50-623, et seq.

o. Kentucky: Defendant’s practices were and are in violation of Kentucky’s
Consumer Protection Act, Ky. Rev. Stat. Ann. § 367.110, et seq.

p. Maryland: Defendant’s practices were and are in violation of Maryland’s
Consumer Protection Act, Md. Code Ann. Com. Law § 13-101, et seq.

q. Massachusetts: Defendant’s practices were and are in violation of
Massachusetts’s Consumer Protection Act, Mass. Gen. Laws. c. 93A, §1 et
seq.

r. Michigan: Defendant’s practices were and are in violation of Michigan’s
Consumer Protection Act, Mich. Comp. Laws Ann. § 445.901, et seq.

s. Minnesota: Defendant’s practices were and are in violation of Minnesota’s
Prevention of Consumer Fraud Act, Minn. Stat. § 325F.68, et seq. and the
Unlawful Trade Practices law, Minn. Stat. § 325D.09, et seq.

t. Missouri: Defendant’s practices were and are in violation of Missouri’s
Merchandising Practices Act, Mo. Rev. Stat. § 407.010, et seq.

u. Nebraska: Defendant’s practices were and are in violation of Nebraska’s
Consumer Protection Act, Neb. Rev. Stat. § 59-1601, et seq. and the
Uniform Deceptive Trade Practices Act, § 87-302, et seq.

v. Nevada: Defendant’s practices Were and are in violation of Nevada’s
Deceptive Trade Practices Act, Nev. Rev. Stat. Ann. §§ 598.0903 and

41 .600.

20

Case 1:18-cV-12100-ADB Document 1 Filed 10/05/18 Page 21 of 24

bb.

CC.

dd.

New Hampshire: Defendant’s practices were and are in violation of New
Hampshire’s Regulation of Business Practices for Consumer Protection,
N.H. Rev. Stat. Ann. § 358-A:1, et seq.

New Jersey: Defendant’s practices were and are in violation of New
Jersey’s Consumer Fraud Act, N.J. Stat. Ann. § 56:8-1, et seq.

New Mexico: Defendant’s practices were and are in violation of New
Mexico’s Unfair Practices Act, N.M. Stat. Ann. § 57-12-1, et seq.

North Dakota: Defendant’s practices were and are in violation of North
Dakota’s Unlawful Sales or Advertising Practices law, N.D. Cent. Code §
51-15-01, et seq.

Ohio: Defendant’s practices were and are in violation of Ohio’s Consumer
Sales Practices Act, Ohio Rev. Code Ann. § 1345.01, et seq. and Ohio’s
Deceptive Trade Practices Act. Ohio Rev. Code Ann. § 4165.01, et seq.
Oklahoma: Defendant’s practices were and are in violation of Oklahoma’s
Consumer Protection Act, Okla. Stat. Ann. tit. 15 § 751, et seq., and
Oklahoma’s Deceptive Trade Practices Act, Okla. Stat. Ann. tit. 78 § 51, et
seq.

Oregon: Defendant’s practices were and are in violation of Oregon’s
Unlawful Trade Practices law, Or. Rev. Stat. § 646.605, et seq.

Rhode Island: Defendant’s practices were and are in violation of Rhode

Island’s Deceptive Trade Practices Act, R.I. Gen. Laws § 6-13.1-1, et seq.

21

Case 1:18-cV-12100-ADB Document 1 Filed 10/05/18 Page 22 of 24

€€.

ff.

83-

ii.

South Dakota: Defendant’s practices were and are in violation of South
Dakota’s Deceptive Trade Practices and Consumer Protection Act, S.D.
Codified Laws § 37-24-1, et seq.

Utah: Defendant’s practices were and are in violation of Utah’s Consumer
Sales Practices Act, Utah Code Ann. § 13-11-1, et seq. , and Utah’s Truth in
Advertising Law, Utah Code Ann. § 13-11a-1, et seq.

Vermont: Defendant’s practices were and are in violation of Vermont’s
Consumer Fraud Act, Vt. Stat. Ann. tit. 9 § 2451, et seq.

Washington: Defendant’s practices were and are in violation of
Washington Consumer Protection Act, Wash. Rev. Code Ann. § 19.86, et
seq.

Wisconsin: Defendant’s practices were and are in violation of Wisconsin’s

Consumer Act, Wis. Stat. §421 . 101 , et seq.

74. Defendant violated the aforementioned consumer protection laws by misrepresenting that

the Products are sweetened primarily (or at least significantly) with honey, both through

affirmative misrepresentations and omissions of material fact.

75. Contrary to Defendant’s misrepresentations and omissions, the Products are sweetened

primarily with sugar and other processed substances, with honey present only in

miniscule amounts, a fact not clearly or conspicuously disclosed to consumers.

76. Defendant made its false, deceptive, and misleading representations and omissions

willfully, wantonly, and with reckless disregard for the truth.

77. Defendant’s misrepresentations and omissions were material to Plaintiffs’ and class

members’ decisions to pay a premium for the Products.

22

78.

79.

80.

81.

Case 1:18-cV-12100-ADB Document 1 Filed 10/05/18 Page 23 of 24

Pursuant to the aforementioned statutes, Plaintiffs and class members are entitled to
recover compensatory damages, restitution, punitive and special damages (including but
not limited to treble damages), reasonable attorneys’ fees and costs and injunctive or

declaratory relief as deemed appropriate or permitted pursuant to the relevant statutes.

COUNT V
VIOLATIONS OF STATE EXPRESS WARRANTY STATUTES
(on behalf of Plaintiffs and the Multistate Warranty Class)

Plaintiffs repeat and reallege each and every allegation contained in all the foregoing
paragraphs as if fully set forth herein.

Through its branding and packaging, Defendant described the Products as being
sweetened primarily or significantly with honey, and this description was part of the basis
of the bargain between Defendant and each purchaser. Reasonable consumers would not
have paid as much to purchase the Products had the Products been described accurately.
Pursuant to the Uniform Commercial Code as adopted in the following jurisdictions,
Defendant’s description of the Products created an express warranty that the cereals were
primarily or, at a minimum, significantly sweetened with honey, which statutes provide
Plaintiffs with an alternative means of redrss: Alaska, Arizona, California, Colorado,
Connecticut, Delaware, the District of Columbia, Flon'da, Georgia, Hawaii, Illinois, Indiana,
Kansas, Louisiana, Massachusetts; Michigan, Minnesota, Missouri, Nevada, New Hampshire,
New Jersey, New Mexico, New York, North Carolina, North Dakota, Ohio, Oklahoma,
Pennsylvania, South Carolina, Utah, Vermont, Virginia, Washington, West Virginia, Wisconsin,

and Wyoming.

23

Case 1:18-cV-12100-ADB Document 1 Filed 10/05/18 Page 24 of 24

82. The Products do not conform to the express warranty created by Defendant’s description

83.

Plaintiffs and class members were injured by Defendant’s breach of its express warranty
because they paid more to purchase the Products than they would have been willing to
pay had the Products conformed to the warranty.

WHEREFORE, Plaintiffs pray that this Honorable Court enterjudgment:

(a) Awarding them and class members monetary damages;
(b) Awarding interest on all damages awarded;

(c) Awarding costs and reasonable attomey’s fees;

(d) Awarding such further relief as shall bejust and proper.

JURY TRIAL DEMAND

Plaintiffs demand ajury trial on all causes of action so triable.

Respectfully submitted,

/s/Kenneth D. Quat
BBO#408640

QUAT LAW OFFICES

929 Worcester Rd.

Frarningham Massachusetts 01701
508-872-1261

ken@quatlaw. com

/s/Michael R. Reese (pro hac Vice pending)
/s/Carlos F. Ramirez (pro hac vice pending)
REESE LLP

100 West 93rd st., 16'h Floor

New York, New York 10025
212-643-0500

mreese@reesellp. com

cram irez@reesellp. com

Counsel for Plaintiffs and the Proposed Classes

24

